DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because FIG. 16, 24, and 32 contain blurry or otherwise unreadable text. Figures 5-6, 10, 12, and 14 contain blurry or otherwise unreadable text in the bottom banner portion; some of the label text in these figures is blurry but possible to read. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-16, and 19-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 5-10 of copending Application No. 16/940,020 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application anticipate the claims of the instant application, as per the mappings below.
Instant Application
Copending Application No. 16/940,020
1. A computer-implemented method, executed on a computing device, comprising: 

rendering a threat mitigation user interface that identifies objects within a computing platform in response to a security event; 

enabling a third-party to select an object within the threat mitigation user interface, thus defining a selected object; and 

rendering an inspection window that defines object information concerning the selected object.
1. A computer-implemented method, executed on a computing device, comprising: 

rendering a threat mitigation user interface that identifies objects within a computing platform in response to a security event; and 

enabling a third-party to gather artifacts concerning an object within the threat mitigation user interface.


5. The computer-implemented method of claim 1 further comprising: enabling the third-party to select an object within the threat mitigation user interface, thus defining a selected object; and rendering an inspection window that defines object information concerning the selected object.
2. The computer-implemented method of claim 1 wherein the inspection window is a popup inspection window.
6. The computer-implemented method of claim 5 wherein the inspection window is a popup inspection window.
3. The computer-implemented method of claim 1 wherein the inspection window is a slide out inspection window.
7. The computer-implemented method of claim 5 wherein the inspection window is a slide out inspection window.
4. The computer-implemented method of claim 1 further comprising: enabling the third-party to select a portion of the object information rendered within the inspection window, thus defining a selected portion.
5. The computer-implemented method of claim 1 further comprising: enabling the third-party to select an object within the threat mitigation user interface, thus defining a selected object; and rendering an inspection window that defines object information concerning the selected object.
6. The computer-implemented method of claim 1 further comprising: detecting the security event within the computing platform based upon identified suspect activity.
9. The computer-implemented method of claim 1 further comprising: detecting the security event within the computing platform based upon identified suspect activity.
7. The computer-implemented method of claim 6 wherein detecting the security event within the computing platform based upon identified suspect activity includes: monitoring a plurality of sources to identify suspect activity within the computing platform.
10. The computer-implemented method of claim 9 wherein detecting the security event within the computing platform based upon identified suspect activity includes: monitoring a plurality of sources to identify suspect activity within the computing platform.


Instant claims 10-16 and 19-25 are substantially similar to instant claims 1-7, and are therefore likewise rejected. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to a “computer program product residing on a computer readable medium,” which may be interpreted as a signal per se. For instance, at least [00274] of the specification explicitly recites a signal as an example. A signal per se is not considered to be patent eligible subject matter.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a certain method of organizing human activity (e.g., teaching and/or following rules or instructions) without significantly more. The claim(s) recite(s) an interface for viewing objects within a computing platform and further selecting an object and providing more information on that object. However, the independent claims may be interpreted as, e.g., obtaining a manual listing entities and/or events in response to a problematic incident with a computing system (“rendering a threat mitigation user interface…in response to a security event”), showing the manual to a third party and having them describe a specific entity / event (“enabling a third-party to select…defining a selected object”), and further flipping to a page for that entity / event (“rendering an inspection window… concerning the selected object”). Thus, the independent claims may be interpreted as people teaching and/or following rules or instructions. 
 This judicial exception is not integrated into a practical application because adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not considered to be sufficient—see MPEP 2106.05(f). In this case, the independent claims merely recite performing the judicial exception via a computer (e.g., “computer-implemented method,” a CRM, processor, and/or memory for performing the judicial exception).  
The independent claims further recite “computer-implemented,” “within a computing platform,” “a computer program product residing on a computer readable medium… executed by a processor, cause the processor to perform operations,” processor,” and “memory” as potential elements which may be sufficient to amount to significantly more than the judicial exception.
However, the above-listed potential elements do not amount to significantly more than the judicial exception because adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is not considered to be sufficient—see MPEP 2106.05(f). In this case, “computer-implemented,” “a computer program product residing on a computer readable medium… executed by a processor, cause the processor to perform operations,” processor,” and “memory” are merely the base necessary components of any computer for performing the judicial exception. With respect to “within a computing platform,” it is merely generally linking the use of the judicial exception to a particular technological environment (i.e., a computing platform) or field of use—see MPEP 2106.05(h).
With respect to dependent claims 4-5, 13-14, and 22-23, they likewise fall within the judicial exception (e.g., further describing something on the page and going to a different page ). With respect to dependent claims 2-3, 11-12, and 20-21, they are considered to merely be extensions of the judicial exception outlined above (e.g., placement of the manual on a desk, ripping a page from the manual, sliding the manual and/or the page across the desk). With respect to dependent claims 6-9, 15-18, and 24-27, they are not considered to integrate the judicial excerption into a practical application because adding insignificant extra-solution activity (e.g., information gathering for identification of the problematic incident—for example, that an unknown person was spotted running from a room housing the computer; checking with other people or security rules) to the judicial exception is not considered to be sufficient—see MPEP 2106.05(g). Claims 6-9, 15-18, and 24-27 are not considered to be indicative of significantly more than the judicial exception for the same reason (i.e., insignificant extra-solution activity).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11, 13-20, and 22-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen (US 9,384,112 B2).

Regarding claim 1, Petersen discloses: A computer-implemented method, executed on a computing device, comprising: 
rendering a threat mitigation user interface that identifies objects within a computing platform in response to a security event; 
Refer to at least Col. 10, Ll. 1-41 of Petersen with respect to log messages and events. At least Ll. 31-41 discuss examples such as improper logins, attacks, errors, and so forth. 
Refer to at least FIG. 17-18, FIG. 23, and Col. 24, Ll. 50-65 of Petersen with respect to an exemplary dashboard / GUI for viewing the logs / events.
enabling a third-party (the instant specification, e.g., [00113] and [00153] defines a third party as comprising a user / owner / operator) to select an object within the threat mitigation user interface, thus defining a selected object; and 
Refer to at least Col. 28, Ll. 67-Col. 29, Ll. 4 and Col. 25, Ll. 28-36 of Petersen with respect to a user being able to “drill down” information by, e.g., clicking on the information within the GUI.
rendering an inspection window that defines object information concerning the selected object.
Refer to at least FIG. 19, FIG. 27-31, Col. 25, Ll. 26-40, and Col. 30, Ll. 27-Col. 31, Ll. 67 of Petersen with respect to, e.g., launching a pop-up window with more information responsive to the drilling down.

Regarding claim 2, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations concerning a pop-up window). 

Regarding claim 4, Petersen discloses: The computer-implemented method of claim 1 further comprising: enabling the third-party to select a portion of the object information rendered within the inspection window, thus defining a selected portion.
Refer to at least FIG. 19, FIG. 27, FIG. 29-30, and Col. 25, Ll. 26-40, and Col. 30, Ll. 27-Col. 31, Ll. 67 of Petersen with respect to GUI elements within the pop-up windows and additionally being able to drill down within the pop-up windows; with respect to a second pop-up window responsive to edits within the first.

Regarding claim 5, it is rejected for substantially the same reasons as claim 4 above (i.e., the citations).

Regarding claim 6, Petersen discloses: The computer-implemented method of claim 1 further comprising: detecting the security event within the computing platform based upon identified suspect activity.
Refer to at least Col. 10, Ll. 1-Col. 11, Ll. 39, Col. 12, Ll. 35-47, and Col. 25, Ll. 8-14 of Petersen with respect to obtaining log / event data.

Regarding claim 7, Petersen discloses: The computer-implemented method of claim 6 wherein detecting the security event within the computing platform based upon identified suspect activity includes: monitoring a plurality of sources to identify suspect activity within the computing platform.
Refer to at least Col. 12, Ll. 67-Col. 13, Ll. 27 with respect to collecting log data from a variety of sources. 

Regarding claims 8-9, they are rejected for substantially the same reasons as claims 6-7 above (i.e., the citations; further see at least Col. 26, Ll. 44-67 of Petersen).

Regarding independent claim 10, it is substantially similar to independent claim 1 above, and is therefore likewise rejected (i.e., the citations).

Regarding claims 11 and 13-18, they are substantially similar to claims 2 and 4-9 above, and are therefore likewise rejected. 

Regarding independent claim 19, it is substantially similar to independent claim 1 above, and is therefore likewise rejected (i.e., the citations).

Regarding claims 20 and 22-27, they are substantially similar to claims 2 and 4-9 above, and are therefore likewise rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen as applied to claims 1-2, 4-11, 13-20, and 22-27 above, and further in view of Van Brink (US 2015/0207804 A1).

Regarding claim 3, Petersen does not specify: wherein the inspection window is a slide out inspection window. However, Petersen in view of Van Brink discloses: wherein the inspection window is a slide out inspection window.
Refer to at least FIG. 2, [0036], and [0057] of Van Brink with respect to a slide-out window element.
The teachings of Petersen and the relied-upon teachings of Van Brink concern graphical user interfaces for security and are considered to be combinable.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Petersen such that its pop-up windows may be implemented via a slide-out element because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time (i.e., see [0057] of Van Brink stating the equivalence between use of a pop-up window or a slide-out element). Further, an advantage of using a slide-out element may have been to more efficiently utilize screen space (e.g., the user would not have to deal with finding, opening, and closing pop-ups). 

Regarding claims 12 and 21, they are substantially similar to claim 3 above, and are therefore likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/            Examiner, Art Unit 2432